Citation Nr: 1427981	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-04 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a disability characterized by right foot pain.  

2.  Entitlement to service connection for a disability characterized by left leg pain.  

3.  Entitlement to service connection for a disability characterized by an inability to walk fast.  

4.  Entitlement to service connection for a disability characterized by an inability to put pressure on the fingers.  

5.  Entitlement to service connection for a right ankle disability.  

6.  Entitlement to service connection for a back disability.  

7.  Entitlement to service connection for tendonitis of the left elbow.  

8.  Entitlement to service connection for tuberculosis.  

9.  Entitlement to service connection for a bilateral hearing loss disorder.  

10.  Entitlement to service connection for a psychiatric disability claimed as bipolar disorder.  

11.  Entitlement to service connection for diabetes mellitus.  

12.  Entitlement to service connection for a visual acuity disorder, claimed as secondary to diabetes mellitus.  

13.  Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, claimed as secondary to diabetes mellitus.  

14.  Entitlement to service connection for kidney failure, claimed as secondary to diabetes mellitus.  

15.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 for a lip infection allegedly resulting from a dental procedure.  

16.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 for a disability characterized by loss of sensation in the lower lip and chin, allegedly resulting from a dental procedure.  

17.  Entitlement to a nonservice-connected pension.  

18.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1977 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois.  

A review of the Virtual VA paperless claims processing system (Virtual VA) reflects that it contains recent VA records and other documents not found within the physical claims folder.  These documents have been noted and reviewed by the Board.  

Within this decision, the Board has adjudicated the claim for entitlement to nonservice-connected pension.  The remainder of the issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not serve during a period of war.



CONCLUSION OF LAW

The legal criteria for basic eligibility for nonservice-connected pension benefits are not met.  38 U.S.C.A. §§ 101, 1521 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board has denied the Veteran's claim on the basis that the Veteran did not serve during wartime.  The Board has determined that there is no legal entitlement to the claimed benefit as a matter of law.  As the Board has denied the claim as a matter of law, the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 are inapplicable because there is no reasonable possibility that any notice or assistance could aid in substantiating the claim.  See, e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 (2001); Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Entitlement to Nonservice-Connected Pension

The Veteran essentially contends that he is entitled to nonservice-connected pension benefits.  Nonservice-connected pension benefits are generally available for qualifying veterans who served during a period of war.  See 38 U.S.C.A. § 1521(a).  A veteran is entitled to such pension benefits if the veteran served for 90 days or more during a period of war; if the veteran served during a period of war and was discharged from service due to a service-connected disability; if the veteran served for a period of 90 consecutive days which began or ended during a period of war; or if the veteran served for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521(j).  In this case, the Veteran did not serve during a period of war.

The Vietnam War period is from February 28, 1961, to May 7, 1975, for those who served in Vietnam, and from August 5, 1964 to May 7, 1975 for those who did not serve in Vietnam.  The next period of wartime service, the Persian Gulf War, commenced August 2, 1990.  38 C.F.R. § 3.2(f).  

In the present case, the Veteran did not serve during a period of war.  Service department records indicate that he served on active duty from November 15, 1977 to June 20, 1978, a period consisting solely of peacetime service, and the Veteran has not reported any other service periods not recognized by VA.

In conclusion, the Board finds that the Veteran does not meet the requirements of 38 U.S.C.A. § 1521(j) for eligibility for a nonservice-connected pension because he did not have any active service during a period of war.  As the evidence indicates that the Veteran fails to meet the threshold eligibility requirements for a nonservice-connected pension under the law, the claim lacks legal merit and must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to nonservice-connected pension benefits is denied.


REMAND

The Veteran seeks service connection for several disabilities, to include a psychiatric disability.  Review of the June 1978 service separation examination indicates the Veteran was discharged after only eight months of service as part of the Expeditious Discharge Program (EDP).  As the Veteran was discharged prematurely, review of his service personnel records could possibly establish whether the early discharge was due to a medical issue or issues.  Thus, remand in order for VA to obtain the service personnel records is necessary.  

Next, the claims file contains a computer disc holding medical records identified by the Veteran as back X-rays from the Jesse Brown VA Medical Center in Chicago, Illinois.  Unfortunately, the Veteran's name has been written on the read surface of the disc, rendering the documents unreadable.  The RO must thus attempt to obtain copies of these documents in a format readable by the Board.  

Finally, in a June 2008 statement, the Veteran indicated he is in receipt of Social Security disability benefits (SSDI).  Review of the file indicates the medical records and other evidence associated with this benefits claim have not been obtained.  VA has an obligation to obtain Social Security Administration (SSA) records associated with a Veteran's claim for Social Security disability benefits.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If no such records are available, that fact must be noted for the record.  

2.  The RO should contact the National Personnel Records Center or other appropriate source and request the Veteran's service personnel records.  Any negative response must be documented for the record.  

3.  The RO should contact the Jesse Brown VA Medical Center and obtain readable copies of the records located on the unreadable computer disc within the claims file.  Additionally, the RO should request any medical records not already received from that or any other VA facility at which the Veteran has received treatment and associate them with the claims folder.  

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

Department of Veterans Affairs


